DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered. As per the remarks of 08/03/2022, claims 1-2 are amended. Applicant further argued that Uno, the only anticipatory reference used in the last office action, does not disclose or suggest charging circuit and the output voltage setting circuit based on the voltage of the input power suppl where increase of the DC output voltage of the DC-DC converter in a stepwise manner. This is found persuasive, as also discussed in the last interview held on 7/21/2022, Therefore, the anticipatory rejections have been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1- 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Uno (2017/0149333) in view of Carletti et al. (US 2013/0307467). 
With respect to claims 1 and 2, Uno discloses a charging device (See Fig. 1, E1; para. # 0042), comprising: a DC-DC converter that converts a voltage of DC power which is supplied from an input power supply (Para. # 0029); a charging circuit that charges a secondary battery with a DC output voltage that is outputted by the DC-DC converter (Para. # 0042 and 0029); a power supply voltage detecting circuit that detects a voltage of the input power supply (Para. # 0021 and 0025); an output voltage setting circuit that sets the DC output voltage of the DC-DC converter (Para. # 0044); and a control device that controls the charging circuit and the output voltage setting circuit, based on the  

    PNG
    media_image1.png
    606
    751
    media_image1.png
    Greyscale

 voltage of input power supply (Fig. 1, CPU 13; Fi.1, 11 controller), wherein the control device increases the DC output voltage of the DC-DC converter in a stepwise manner while monitoring the voltage of the input power supply (Para. # 0042), and in response to the voltage of the input power supply being decreased to a first threshold voltage or less at a time point before the DC output voltage of the DC-DC converter increases to a rated charging voltage (Para. # 0044 and –45), the control device keeps the DC output voltage of the DC-DC converter at a voltage that is one step lower than the DC output voltage at the time point (Para. # 0047 and 0049). 
UNO, however, does not expressly disclose output voltage of the DC-DC converter in a stepwise manner by successively increasing the DC output voltages by an incremental voltage step amount at successive time point.
Carletti discloses, on the other hand, output voltage of the DC-DC converter increases in a stepwise manner successively increasing the DC output voltage increment (Para. # 38: the power converter circuit output voltage V(out) increases in the second voltage range (V2, V3) stepwise, but the decrement may not be a stepwise decrement). The converter circuit includes input terminals configured to receive an input voltage and an input current and output terminals configured to provide an output voltage and an output current as seen in the converter circuit of Carletti.
UNO and Carletti are analogous art because they are from the same field of endeavor namely switching power supply apparatus and power converter circuit. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a power converter circuit element to the switching power supply of UNO in view of the teachings of Carletti for the benefit of controlling the output voltage gradually and in a stepwise manner so as to avoid excessive charging current that could dame the circuitry.
With respect to claim 4, the combined references of Uno and Carletti disclose the charging device (See Fig. 1, E1; para. # 0042), as described above, wherein Uno further discloses the output voltage setting circuit includes a voltage divider circuit that divides the DC output voltage of the DC-DC converter, a voltage division ratio changing circuit that changes a voltage division ratio of the voltage divider circuit, and a digital-to-analog (DA) converter that controls the voltage division ratio changing circuit, and the DC-DC converter controls the DC output voltage so that a voltage at a voltage division point of the voltage divider circuit is kept at a predetermined voltage (Fig. 1, voltage divider circuit R21-Rr23 and R31-433; para. #0047).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant's arguments filed in the remarks of 08/03/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YALKEW FANTU/
Primary Examiner, Art Unit 2859